DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-7, 9 and 10 are pending in the application.
Priority
	This application is a continuation-in-part of PCT/US 2020/012906, filed 01/09/2020, and claims priority benefit of U.S. Provisional Patent Application No. 62/790,757, filed 01/10/2019.  However, only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application, where the examiner notes that there is no intra-claim element-by-element consideration of priority date for individual claims, and thus claims 1 -10 are afforded the priority date of the filing of the instant continuation-in part application, 06/30/2020.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds, pharmaceutical compositions comprising the compounds, methods of inhibiting KRas G12C activity in a cell and methods for treating a KRas G12C-associated cancer comprising administration of the compounds, are novel an unobvious over the prior art.  The closest prior art is found in WO 2021/169990 (effective filing date 02/24/2020; English machine translation included herein), which discloses heterocyclic covalent KRas inhibitors, including the following compound (p. 54): 
    PNG
    media_image1.png
    494
    493
    media_image1.png
    Greyscale
, which comprises a pyrido[4,3-d]pyrimidin-4-yl] bicyclic core and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-7, 9 and 10, renumbered 1-9 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625